Per Curiam.
Respondent was admitted to practice by this Court in 2000. He was conditionally admitted to practice in Missouri in 2001, where he maintained an office for the practice of law.
By decision dated June 19, 2008, respondent was reciprocally suspended by this Court for a period of one year, based upon his January 2008 suspension in Missouri (Matter of Williams, 52 AD3d 1112 [2008]). He now applies for reinstatement. Petitioner opposes the motion.
Because we conclude that respondent has not demonstrated by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see 22 NYCRR 806.12 [b]), we deny the application for reinstatement. Among other things, respondent has failed to supply the Missouri disciplinary officials with financial records demonstrating that he has rectified the problems which led to his suspension in the first instance. While the Court’s “discretion to reinstate an attorney who has been reciprocally suspended ... is not dependant upon the attorney’s reinstatement in the jurisdiction which originally imposed discipline” (Matter of Feldman, 252 AD2d 733, 734 [1998]), respondent has not demonstrated that he meets the qualifications for reinstatement.
Mercure, J.E, Spain, Rose, Malone Jr. and Stein, JJ., concur. Ordered that respondent’s application for reinstatement is denied.